Citation Nr: 0814222	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right jaw fracture.

2.  Entitlement to service connection for left shoulder and 
back disorders.

3.  Entitlement to service connection for residuals of a head 
injury claimed as  including glaucoma, hearing loss and 
headaches.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to June 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from January and 
August 2005 rating decisions by the Department of Veterans 
Affairs (VA) Manila Regional Office (RO).  Notably, the RO 
addressed separately, and denied, claims of service 
connection for residuals of a head injury, glaucoma and 
hearing loss.  The issues have been characterized to reflect 
that service connection for headaches, glaucoma, and hearing 
loss is sought on the basis that those are residuals of the 
veteran's head injury in service. 

The issue(s) of entitlement to service connection for 
residuals of a head injury claimed as including glaucoma, 
hearing loss and headaches are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a right jaw 
fracture in service, or that he has any current disability 
that is a residual of such injury.

2.  A left shoulder or back disability was not manifested in 
service; arthritis of the left shoulder or back was not 
manifested in the first postservice year; and the veteran's 
current left shoulder and back disabilities are not shown to 
be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right jaw fracture 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, (2007).

2.  Service connection for left shoulder and back 
disabilities, to include arthritis, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via November 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication in these matters.  See Pelegrini, supra.
While he was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision does not 
grant service connection; neither the rating of a disability 
nor the effective date of an award of service connection is a 
matter for consideration herein.  A December 2006 letter 
ultimately provided such notice.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) and postservice medical records are associated 
with his claims file.  He has not identified any pertinent 
records that remain outstanding.  The Board has considered 
whether a VA examination or medical opinion is necessary as 
to these disabilities.  Because there is no objective 
evidence of a right jaw fracture in service or competent 
evidence of current disability consistent with residuals of a 
right jaw fracture, and no competent evidence that current 
left shoulder or back arthritis might be related to service, 
the Board finds that a VA examination for a medical nexus 
opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(i)(A).  
VA has met its assistance obligations.  The Board will 
proceed with appellate review.

B.	Factual Background, Legal Criteria and Analysis

The veteran's SMRs (to include his service separation 
examination report) contain no mention of complaints of, or 
treatment for, a right jaw fracture, or of a left shoulder or 
back disability.  

Postservice records from 1982 to 2004 show no complaints of 
or treatment for residuals of a right jaw fracture.  The 
records note the veteran was seen for complaints of joint 
pain, including in the shoulders and spine, and that 
arthritis was diagnosed.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

Residuals of right jaw fracture:

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the record contains no competent (medical) evidence 
that the veteran now has the disability for which service 
connection is sought.  There has been no current medical 
diagnosis of a right jaw fracture or residuals of such.

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has any residuals of a right jaw fracture, nor has 
he identified any treatment provider who might substantiate 
that he has any such disability.  Because the veteran is a 
layperson, his own opinion that he has residuals of a right 
jaw fracture related to service is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Notably, there is also no objective evidence that the veteran 
actually sustained a jaw fracture (or any jaw injury) in 
service.  [The record shows an upper skull injury.]  
Accordingly, this claim must be denied.



Arthritis, left shoulder and back:

The record appears to show that the veteran now has left 
shoulder and back disability.  Private treatment records 
reflect that he was seen for complaints of joint pain 
including in the shoulders and back, and that arthritis has 
been diagnosed.  What he must still show to establish service 
connection for any current left shoulder or back disability 
is that such disability is related to his active service.  A 
disability of the left shoulder or back was not manifested in 
service, and arthritis of the left shoulder or back was not 
manifested in the first postservice year.  Consequently, 
service connection for a left shoulder or back disability on 
the basis that such became manifest in service, and 
persisted, or on a presumptive basis (for arthritis as 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for a left 
shoulder or back disability if competent (medical) evidence 
relates any such disability to his service.  See 38 C.F.R. 
§ 3.303.  However, there is no such evidence in this case.  

Significantly, a lengthy time interval between service and 
the initial postservice manifestation of a disability for 
which service connection is sought (as here) is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  As 
the veteran is a layperson, his own opinion that his left 
shoulder and back disabilities are related to service is not 
competent evidence.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against 
these claims.  Accordingly, they must be denied.


ORDER

Service connection for residuals of a right jaw fracture is 
denied.

Service connection for arthritis, to include the left 
shoulder and back is denied.

REMAND

The veteran contends that he suffered a head injury in 
service and that he currently has residuals of such injury to 
include glaucoma, hearing loss, and headaches.  His SMRs note 
that on three occasions in January 1970 he was seen for 
initial treatment and follow-up following a head injury with 
upper skull laceration.

Postservice medical records from 1991 to 2004 include several 
notations where the veteran was seen and treated for 
"headaches and dizziness".  An August 1991 record notes 
"suspect bilateral glaucoma"; and an undated record notes 
"SNHL" (sensorineural hearing loss).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), that addresses the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As the record shows that the veteran had a significant upper 
skull injury in service (and a notation suggests that 
headaches were an expected consequence), and shows he has 
been seen for glaucoma and hearing problems (which he claims 
resulted from the head injury in service), a VA examination 
is warranted 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded an examination by an 
appropriate physician to determine (a) 
Whether he has any residual disability 
from his documented head injury in 
service? and (b) Whether his current 
glaucoma and any hearing loss disability 
at least as likely as not are residuals of 
such injury?  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
tests or studies deemed necessary should 
be completed.  The examiner should respond 
to the two questions posed, and should 
explain the rationale for the opinion 
given.

2.  The RO should then re-adjudicate the 
remaining claims.  If they remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


